DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/543,585, filed on August 18, 2019. Applicant canceled claims 1-13 and added new claims 14-21. Claims 14-21 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation of Application 15/729,625 filed October 10, 2017, which is a Continuation of Application 10/789,331 filed February 27, 2004.

Information Disclosure Statement
The information disclosure statements (IDS) filed on August 18, 2019 and January 27, 2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. However the four NPL Documents cited on the IDS dated August 18, 2019 are not attached to the file and therefore were not considered by the Examiner. 




35 USC § 101 Claim Analysis 
The claims are eligible under 35 U.S.C. 101 because the claim limitations, taken as a whole, do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, independent claims 14, 17 and 19 do not recite a mental process because the claims, under its broadest reasonable interpretation, require functions of computer elements that cannot be practically applied in the mind. Furthermore, the claims do not recite any methods of organizing human activity such as, fundamental economic concepts, commercial or legal interactions or managing personal behavior or relationships or interactions between people. Lastly, the claims do not recite a mathematical relationship, formula or calculation. Additionally, dependent claims 15, 16, 18, 20 and 21 also do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Thus, claims 14-21 are eligible under 35 U.S.C. 101 because they do not recite a judicial exception.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,799,008 and claims 1-8 of U.S. Patent No. 10/387,844 as follows.
Application 16/543,585
U.S. Patent 9,799,008
U.S. Patent 10/387,844
Claim 14
Claim 1
Claim 1
Claim 15
Claim 2
Claim 2
Claim 16
Claim 3
Claim 3
Claim 17
Claims 5, 6
Claim 4
Claim 18
Claim 7
Claim 5
Claim 19
Claim 9
Claim 6
Claim 20
Claim 10
Claim 7
Claim 21
Claim 11
Claim 8

 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of a wearable device comprising a device body, a comparable body fluid sensor used to generate body fluid analysis information and other comparable elements used to perform vastly similar functions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Discolo et al. U.S. Publication No. 2001/0054072 [hereinafter Discolo].

Referring to Claim 14, Discolo teaches: 
A method for applying ordered modifications to recurring event instances, the method comprising the steps of:
calculating on demand in a calendaring system executing in memory by a processor of a computer one or more event instances for a recurring event based on a recurrence rule (Discolo, [0050]-[0051]), “Object store 8 is a memory which is configured to store a plurality of individual records or objects, each comprising a plurality of fields or properties… each of which has a plurality of properties which can be associated with… scheduling and calendaring… properties associated with scheduling and calendaring include… recurrence properties which describe recurrent meetings or meeting requests, and a textual description of the meeting 
specifying separately from the one or more event instances specific event properties as modifications to the one or more event instances and storing only the modified properties as an exception to the one or more event instances, but inspecting older ones of the one or more event exceptions to detect stale one or more event exceptions purging said identified one or more event exceptions that are stale (Discolo, [0132]), “The mobile device… handles exceptions to recurring meetings and meeting cancellations. In one embodiment, the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received. Thus, new electronic mail objects must be created and sent for each exception once a charge in the recurrent meeting pattern has been sent”; (Discolo, [0133]-[0134]), “For the sake of the present example, assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the user (originator) then needs to cancel the April 8.sup.th meeting. The user enters scheduling application 142 and deletes the desired instance. Electronic mail application 140, in turn, creates another object for transmission 
concurrently applying the modifications to the one or more event instances when calculating on demand one or more event instances for the recurring event based on the recurrence rule, each event exception including a reference to an event instance of the one or more event instances to be modified, a date stamp indicating when a modification was created, and a range flag indicating whether the modification is to be applied only the referenced instance, to the referenced instance and all subsequent instances, or to the reference instance and all previous instances (Discolo, [0133]-[0134]); (Discolo, [0091]), “Synchronization manager 110 then determines whether any of the objects stored in object store 8 have been modified at the desktop since the last synchronization. In other words, if handles corresponding to the same object appear in both object store 8 and reference store 112, but they are not identical (such as the time stamp… that indicates that the object in object store 8 has been 

Referring to Claim 15, Discolo teaches the method of claim 14. Discolo
further comprising the steps of:
identifying an event exception from the one or more event exceptions, the event exception corresponding to an event instance of the one or more event instances (Discolo, [0132]), “The mobile device in accordance with an illustrative embodiment of the present invention also handles exceptions to recurring meetings and meeting cancellations…”; (Discolo, [0133]), “assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the user (originator) then needs to cancel the April 8.sup.th meeting. The user enters scheduling application 142 and deletes the desired instance. Electronic mail application 140, in turn, creates another object for transmission which indicates this cancellation (which is an exception to the recurrence pattern). The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well…”;
modifying at least one property of said event instance based upon said identified event exception (Discolo, [0133]-[0134]), “The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well. Suppose then that the originator wishes to make a change to the location of the recurring meetings and apply the change to the entire recurrence pattern. This requires three new pieces of electronic mail to be transmitted… The first is simply created to indicate the new location which modifies the recurrence pattern…”;
further identifying an additional event exception from the one or more event exceptions, the additional event exception corresponding to said event instance (Discolo, [0132]-[0134]); (Discolo, [0018]), “PIMs may… allow a variety of exceptions to a recurring meeting pattern”; and
for the identified additional event exception, further modifying at least one property of said event instance based upon the further identified additional event exceptions (Discolo, [0133]-[0134]).

Referring to Claim 16, Discolo teaches the method of claim 15. Discolo further teaches: 
further comprising the step of repeating said identifying and modifying steps for additional ones of the event instances (Discolo, [0054]), “Thus, when a user changes one instance of the object stored in either store 6 or store 8, the second instance of that object in the other of stores 6 and 8 is preferably updated the next time mobile device 3 is connected to desktop computer 4 so that both instances of the same object contain up-to-date data. This is referred to as synchronization”; (Discolo, [0085]; [0091]).

Referring to Claim 17, Discolo teaches: 
A calendaring system comprising:
a computer with processor and memory (Discolo, [0058]);
a recurrence event expander configured for calculating on demand one or more event instances for a recurring event based on a recurrence rule (Discolo, [0061]), “A number of program modules…”; (Discolo, [0057]); (Discolo, [0050]-[0051]), “Object store 8 is a memory which is configured to store a plurality of individual records or objects, each comprising 
a recurrence event coupled to said recurrence event expander and configured for specifying separately from the one or more event instances specific event properties as modifications to the one or more event instances and storing only the modified properties as an exception to the one or more event instances (Discolo, [0057]; [0114]); (Discolo, [0132]), “The mobile device… handles exceptions to recurring meetings and meeting cancellations. In one embodiment, the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received. Thus, new electronic mail objects must be created and sent for each exception once a charge in the recurrent meeting pattern has been sent”; (Discolo, [0133]-[0134]), “For the sake of the present example, assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the 
concurrently applying the modifications to the one or more event instances when calculating on demand one or more event instances for the recurring event based on the recurrence rule, each event exception defined for one of the one or more event instances and separately stored from the one or more event instances, each event exception including a reference to an event instance of the one or more event instances to be modified, a date stamp indicating when a modification was created, and a range flag indicating whether the modification is to be applied only the referenced instance, to the referenced instance and all subsequent instances, or to the reference instance and all previous instances (Discolo, [0133]-[0134]); (Discolo, [0091]), “Synchronization manager 110 then determines whether any of the objects stored in object store 8 have been modified at the desktop since the last synchronization. In other words, if handles corresponding to the same object appear in both object store 8 and reference store 112, but they are not identical (such as the time stamp… that indicates that the object in object store 8 has been modified since the last synchronization.”; (Discolo, [0110]), “object identification tag”; (Discolo, [0106]; [0114]); and 
a modification rule reducer coupled to the recurrence event modifier, the modification rule reducer inspecting older ones of the one or more event exceptions to detect stale one or more event exceptions (Discolo, [0094]), “Once the changes, additions and deletions are determined by synchronization manager 110, the items are synchronized. In order to do this, synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object”; (Discolo, [0132]).

Referring to Claim 18, Discolo teaches the system of claim 17. Discolo further teaches: 
wherein the calendaring system implements an iCalendar (Discolo, [0132]), “assuming the user entered a recurring meeting request on mobile device 3. Scheduling application 142 creates a recurring meeting object and enters it on the calendar of the user”; (Discolo, [0100]), “PIM 5 includes… a calendar and scheduling application 142”.

Referring to Claim 19, Discolo teaches: 
A non-transitory machine readable storage medium having stored thereon a computer program for applying ordered modifications to recurring event instances, the computer program comprising a routine set of instructions which when executed by a machine cause the machine to perform the steps of (Discolo, [0057]’ [0059]; [0070]):
Claim 19 disclose substantially the same subject matter as Claim 14, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 15, and is rejected using the same rationale as previously set forth.

Claim 21 disclose substantially the same subject matter as Claim 16, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lucovsky et al. (US 20030041076 A1) – A schema-based calendar service for Internet access to per-user contact data, wherein access to data is based on each user's identity. The calendar service includes a schema that defines rules and a structure for each user's data, and also includes methods that provide access to the data in a defined way. The structure of the data is defined from the perspective of the data, not from that of an application program or a device, whereby appropriate programs can communicate with the calendar service to access the data, with existing knowledge of the schema-defined format, regardless of the device or application program in use. Extensibility is defined into the schema.

Naito et al. (US 6925603 B1) – Schedule data described using a sequence of a predetermined specification based on a set of a place condition and a time condition, and a schedule to be performed based on the place condition and time condition is processed depending on a range of a place information and a range of a time information to be presented to a user, and information corresponding to the schedule is presented to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624